Name: Commission Regulation (EEC) No 615/88 of 4 March 1988 amending Regulation (EEC) No 425/88 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3. 88No L 60/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 615/88 of 4 March 1988 amending Regulation (EEC) No 425/88 on the supply of common wheat to Ethiopia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food ­ aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas, by Regulation (EEC) No 425/88 (3), the Commission issued an invitaion to tender for, the supply of 65 000 tonnes of common wheat in four lots free-at-port-of ­ landing ; whereas, in view of the present port difficulties in Ethiopia, provision should be made, with a view to the second submission of tenders the closing date for which is 1 5 March 1988 , for the choice between the Ethiopian ports to remain open and for the deci ­ sion as to which one is chosen to be notified only when the final port of destination is known, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 425/88 are hereby amended as follows :  point 15 of Annexes I and II is replaced by the following : ' 15. Port of landing : Assab/Massawa (*)'  the following footnote (9) is added : '(') The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified not later than when the ship enters Ethiopian waters.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 42, 16. 2. 1988, p. 19.